DETAILED ACTION
This action is in reply to Applicant’s Request for Continued Examination submitted 8 October 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6-7, 11-12, 14-15, and 18-20 are objected to because of the following informalities:
Claim 1, lines 4, 5, 9, 11, and 13, “the load”, should be, --the 3-wire multiphase load--.
Claim 1, lines 6, 9, and 13, “the bypass”, should be, --the 3-wire bypass--.
Claim 1, line 9, “one of the three phases”, should be, --one of three phases--.
Claim 1, line 13, “rotate the phase”, should be, --rotate a phase--.
Claim 1, lines 13-14, “the bypass phases”, should be, --bypass phases--.
Claim 6, line 4, “the load”, should be, --the 3-wire multiphase load--.
Claim 6, line 4, “the bypass”, should be, --the 3-wire bypass--.
Claim 7, line 4, “the load”, should be, --the 3-wire multiphase load--.
Claim 7, line 4, “the bypass”, should be, --the 3-wire bypass--.
Claim 11, line 4, “the bypass”, should be, --the 3-wire bypass--.
Claim 12, line 3, “the load”, should be, --the 3-wire multiphase load--.
Claim 14, lines 5, 6, 10, 12, and 14, “the load”, should be, --the 3-wire multiphase 
Claim 14, lines 7, 11, and 14, “the bypass”, should be, --the 3-wire bypass--.
Claim 14, line 10, “one of the three phases”, should be, --one of three phases--.
Claim 14, line 14, “rotate the phase”, should be, --rotate a phase--.
Claim 14, lines 14-15, “the bypass phases”, should be, --bypass phases--.
Claim 15, lines 4, 5, 9, 11, and 13, “the load”, should be, --the 3-wire multiphase load--.
Claim 15, lines 6, 9, and 13, “the bypass”, should be, --the 3-wire bypass--.
Claim 15, line 9, “one of the three phases”, should be, --one of three phases--.
Claim 15, line 13, “rotate the phase”, should be, --rotate a phase--.
Claim 15, lines 13-14, “the bypass phases”, should be, --bypass phases--.
Claim 18, line 4, “the load”, should be, --the 3-wire multiphase load--.
Claim 18, line 4, “the bypass”, should be, --the 3-wire bypass--.
Claim 19, line 4, “the bypass”, should be, --the 3-wire bypass--.
Claim 20, line 4, “the bypass”, should be, --the 3-wire bypass--.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments submitted 8 October 2021 with respect to Claims 1, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 14, and 15, the recited limitations “the AC power source” and the “AC source” are not clear.  These limitations are not clear because line 2 recites “a 3-wire multiphase AC source”, and lines 4 recites “at least one power source, so it is unclear if “the AC power source” and the “AC source” is the same or different from “a 3-wire multiphase AC source”.
Regarding Claim 9, the recited limitation "the DC/AC converter" on line 4 is unclear.  It is unclear if the DC/AC converter is the converter part recited in Claim 1 or a different converter.
Regarding Claim 14, the recited limitation "the converter part" on line 13 is unclear.  It is unclear if “the converter part” is one of the multiple converter parts, multiple converter parts, or a different converter.
Claims 6, 7, and 19 recites the limitation "the bypass phases".  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 19, and 21 recites the limitation "the bypass phase rotation".  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claims 2-4, 6-13, and 16-21, they depend from Claim 1 and are also rejected for the reasons stated above.

Allowable Subject Matter
Claims 1-4 and 6-21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claims 1, 14, and 15, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an uninterruptible power supply (UPS) device for connection of a 3-wire multiphase AC source to a 3-wire multiphase load, the UPS device is provided for multiphase operation, comprising a converter part, which is connected to at least one power source and the 3-wire multiphase load, and a 3-wire bypass, which interconnects the AC power source to the 3-wire multiphase load, whereby the 3-wire bypass comprises a bypass switch, which comprises an independently controlled switching unit for each phase of the AC source, and a control unit, which controls the converter part and the bypass switch, whereby the control unit controls the bypass switch to power one of 3-wire multiphase load directly via the 3-wire bypass by one phase of the AC source, and the control unit controls the converter part to power the remaining two phases of the 3-wire multiphase load, wherein the control unit is operable to control the converter part and the bypass switch to rotate AC source, which directly supports the 3-wire multiphase load via the 3-wire bypass, between 
Regarding Claims 2-4, 6-13, and 16-21, they depend from Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BRIAN K BAXTER/Examiner, Art Unit 2836
3 November 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836